DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mahadevan et al US 2018/0167662(hereinafter Mahadevan) in view of Horita US 2013/0259441.

Regarding claim1, Mahadevan teaches a server comprising: a recording unit(see fig. 2 STB 105); and a controller configured to receive image data of a subject([0055], fig. 11 STB), control the recording unit to record the image data of the subject that is received([0055], fig. 11  content received from a head end recorded  a t STB(step 1105)), monitor the image data of ([0028], [0055], fig. 11 step 1110 STB detects a head end failure(interruptions  e.g. blank audio and video)), and responsive to determining that the image data of the subject that is received is abnormal, control the recording unit to perform recording end processing on the image data of the subject that has already been recorded([0011], [0055], fig. 11 step 1130,  adding content unavailability skipper including instructions for playing back the recorded content(recording end processing)). Mahadevan does not teach receive the image data of a subject from a camera Horita teaches receive the image data of a subject from a camera ([0106], receiving apparatus operates as server to receive and record video transmitted from the video camera).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to include receiving apparatus/server receiving a video content transmitted from the video camera as Horita to improve the reliability of the content by redundant recording in case of loss/corruption of the content from the camera internal storage.

Regarding claim2, Mahadevan in view of Horita teaches the server according to claim 1, wherein, to monitor the image data of the subject to determine whether the image data of the subject that is received from the camera is abnormal, the controller is further configured to detect whether the image data of the subject is received within a predetermined period of time, and determine that the image data of the subject is abnormal when the image data of the (Horita:[0141], the apparatus checks whether or not there is a missing of data transfer due to communication failure).
The motivation for combining the prior arts discussed in claim1 above.

Regarding claim3, Mahadevan in view of Horita teaches the server according to claim1 , wherein the  controller is further configured to receive information indicative of an operation state of the camera, and wherein, to monitor the image data of the subject to determine whether the image data of the subject that is received from the camera is abnormal, the controller is further configured to determine whether the information indicative of the operation state of the camera is indicative of a recording operation by the camera, and determine that the image data of the subject is abnormal when the information indicative of the operation state of the camera is not indicative of the recording operation by the camera (Horita:[0141], video camera indicator used to determine whether or not the receiving apparatus need to record the video).
The motivation for combining the prior arts discussed in claim1 above.

Regarding claim4, Mahadevan in view of Horita teaches the server according to claim1 ,wherein  the controller is further configured to receive error information from the camera, and wherein, to monitor the image data of the subject to determine whether the image data of the subject that is received from the camera is abnormal, the controller is further configured to determine that the image data of the subject is abnormal when the error ([0141], camera sends a code representing   status of the camera).
The motivation for combining the prior arts discussed in claim1 above.
Regarding claim5, Mahadevan in view of Horita teaches the server according to claim1, wherein the controller is configured to receive the image data of the subject from the camera via a network (Horita:[0106], receiving apparatus operates as server to receive and record video transmitted from the video camera) , and wherein, to monitor the image data of the subject to determine whether the image data of the subject that is received from the camera is abnormal (Horita:[0141]missing content), the controller is further configured to detect a connection state between the camera and the network, and determine that the image data of the subject is abnormal based on the connection state that detected(Horita:[0125], [0141], missing video due to a communication failure).
	The motivation for combining the prior arts discussed in claim1 above.

Regarding claim6, Mahadevan in view of Horita teaches the server according to claim1, wherein the recording end processing includes inserting footer information to a footer portion of the image data, the footer information including a reproducible format of the image data (Horita: [0008-0009], [0036], the video generated in MPEG4 file format and can include header (and/or footer)).
The motivation for combining the prior arts discussed in claim1 above.
Claims 7, 13, 19   are rejected for similar reason as described in claim1 above.
Claims 8, 14 are rejected for similar reason as described in claim2 above.

Claim10, 16 are rejected for similar reason as described in claim4 above.
Claims 11, 17 are rejected for similar reason as described in claim5 above.
Claims 12, 18 are rejected for similar reason as described in claim6 above.

Claim20 is rejected under 35 U.S.C. 103 as being unpatentable over Mahadevan in view of Horita as applied to claims 1- 19 above, and further in view of Nomura et al US 2016/0275694 (hereinafter Nomura).

Regarding claim20, Mahadevan in view of Horita teaches all the limitations of claim19 above but do not teach and Nomura teaches the system includes a vehicle including a vehicle control system, the vehicle control system including the camera ([0070], vehicle control system 300 includes a stereo camera 10 within the vehicle as shown fig.3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the vehicle control system and camera as in Nomura to reduce false recognition of obstacle located in front of the vehicle effectively.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/             Primary Examiner, Art Unit 2484